DETAILED ACTION
This office action is a response to an AFCP 2.0 request filed 4/5/22 in which claims 7, 8 and 10-12 are pending.

Allowable Subject Matter
Claims 7, 8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention teaches a method for connection management. The closest prior arts Dinan and Chen fail to teach all of the limitations of the independent claims. Specifically they fail to teach receiving information that indicates a plurality of resources (PUCCH) for CSI reports, wherein the capacity of each of the plurality of PUCCH resources is determined based on code rates of each of the plurality of PUCCH resources.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467

/AYANAH S GEORGE/Primary Examiner, Art Unit 2467